DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Initiated Interview Summary
An interview was conducted on October 26, 2021. Applicant argues that the Application is 371 national stage application and should be restricted under unity of invention practice instead of the U.S. restriction practice. The Examiner agrees and acknowledges that the previous Restriction should be withdrawn.
Applicant argues that the restriction and election requirements are improper. See attached OA Appendix - email correspondence on 9/30/202. 
Upon further consideration, the Examiner agrees that the restriction between the apparatus and method is not necessary. However, the application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. See attached detailed revised restriction.  

Response to Arguments
Requirement for Restriction/Election dated September 30, 2021 is hereby withdrawn in view of the Applicant response. See attached OA Appendix - email correspondence on 9/30/2021. 


Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species |, Figure 2 (Four tanks 7, 8, 9, and 10, associated pump devices 11 through 14, and two of spray nozzles 4 are shown. A mixing device 15, each of which is connected to pump devices 11, 12, 13, and 14 by corresponding fluid lines, is connected upstream from each of spray nozzles 4);
Species Il, Figure 3 (Mixing chamber 16 includes multiple inflows 17 through 21 for this purpose, as well as at least one outflow 22 leading to spray nozzles 4. A valve 23, 24, 25, 26, and 27 is associated with each of inflows 17 through 21, which may close, release, or partially release the flow cross section of particular inflows 17 through 21); and
Species Ill, Figure 4 (two different plant protection agents A and B and also only one connection to tank 10 having carrier liquid TF are provided).

If one of the Species I, II and III above is elected, the Applicant is required to elect the following Shoe Species:

Mixing Device Species II, Figures 7A and 7B (fluid lines are situated adjacent to one another on one side of mixing device 15 or housing 28. Four of the valves are situated on one side and the fifth valve is situated on the other side of mixing device 15. Fluid lines FA through FTF are held by a shared holding clamp 29 at housing 28); and
Mixing Device Species Ill, Figures 8A-8D (fluid lines FA through FTF are situated on two sides of housing 28, but are located offset in relation to one another in height). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim.
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

A telephone call was made to Aaron Grunberger on October 26, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 26, 2021